 

Exhibit 10.2

 



PLACEMENT AGENCY AGREEMENT

 

April 1, 2016

 

Joseph Gunnar & Co., LLC

30 Broad Street, 11th Fl

New York, NY 10004

 

Ladies and Gentlemen:

 

 

Introductory. Staffing 360 Solutions, Inc., a Nevada corporation (the
“Company”), proposes, subject to the terms and conditions herein, to issue and
sell an aggregate of up to $1,501,950 in shares (the “Shares”) of its common
stock, $0.00001 par value per share (the “Common Stock”), in one or more series
directly to various investors (collectively, the “Investors”). The Shares are
sometimes herein collectively referred to as the “Securities.”

 

The Company hereby confirms its agreement with the Placement Agent as follows:

 

Section 1.          Agreement to Act as Placement Agent.

 

(a)          On the basis of the representations, warranties and agreements of
the Company herein contained, and subject to all the terms and conditions of
this agreement (the “Agreement”) between the Company and Joseph Gunnar & Co.,
LLC (“Joseph Gunnar”), Joseph Gunnar shall be the Company’s non-exclusive
placement agent (in such capacity, the “Placement Agent”), on a reasonable
efforts basis, in connection with the issuance and sale by the Company of the
Securities in one or more proposed takedowns from shelf Registration Statement
No. 333-208910, or other registration statement(s) filed or to be filed to
accomplish the takedowns (collectively the “Registration Statement”), with the
terms of each offering to be subject to market conditions and negotiations
between the Company, Joseph Gunnar and the prospective Investors (each takedown
shall be referred to herein as an “Offering”). As compensation for services
rendered, and provided that any of the Securities are sold to Investors in any
Offering, on the Closing Date (as defined below) of each Offering, the Company
shall pay to the Placement Agent an amount in cash equal to 8% of the gross
proceeds received by the Company from the sale of the Securities (the “Placement
Agent’s Fee”). The Company will pay the Placement Agent’s Fee by wire of
immediately available funds to the instructions provided in Exhibit A hereto
immediately upon receipt of the proceeds of the Offering at each Closing Date.

 

This Agreement shall not give rise to any commitment by the Placement Agent to
purchase any of the Securities, and the Placement Agent shall have no authority
to bind the Company. The Placement Agent shall act on a reasonable efforts basis
and does not guarantee that it will be able to raise new capital in any
prospective Offering. The Company acknowledges that any advice given by Joseph
Gunnar to the Company is solely for benefit and use of the Board of Directors of
the Company and may not be used, reproduced, disseminated, quoted or referred
to, without the Placement Agent’s prior written consent. The Placement Agent may
retain other brokers or dealers to act as sub-agents on its behalf in connection
with any Offering.

 

(b)          The term of Joseph Gunnar's non-exclusive engagement will be six
months; however, either party may terminate the engagement at any time upon 30
days’ written notice to the other party. Upon termination, Joseph Gunnar will be
entitled to collect all fees earned and expenses incurred through the date of
termination, and the amounts described in the next sentence, if applicable. If
Joseph Gunnar 's non- exclusive engagement is terminated prior to the expiration
of the six month period beginning on the date hereof ), any person to whom
Placement Agent introduced the Company, or with which we have discussions or
negotiations about an investment in the Company during the term of this
Agreement, purchases securities from the Company, the Company agrees to pay to
Placement Agent upon the closing of such transaction a cash fee in the amount
that would otherwise have been payable to the Placement Agent had such
transaction occurred during the term. The Placement Agent shall provide the
Company with a list of investors as described in this section within five (5)
business days of termination of this Agreement. Nothing in this Agreement shall
be construed to limit the ability of Joseph Gunnar or its affiliates to pursue,
investigate, analyze, invest in, or engage in investment banking, financial
advisory or any other business relationship with entitles or persons other than
the Company.

 



 1 

 

 

Section 2.          Representations, Warranties and Agreements of the Company.

 

The Company hereby represents, warrants and covenants to the Placement Agent as
of the date hereof, and as of the Closing Date of each Offering, as follows:

 

(a)          Securities Law Filings. The Company meets the requirements for use
of Form S-3 under the Securities Act of 1933, as amended (the “Act”), and has
filed with the Securities and Exchange Commission (the “Commission”) the
Registration Statement on such Form S-3 (Registration File No. 333-208910),
which has become effective on March 22, 2016, for the registration under the Act
of the Securities. Such registration statement meets the requirements set forth
in Rule 415(a)(1)(x) under the Act and complies in all other material respects
with said Rule. The Company will file with the Commission pursuant to Rule
424(b) under the Act a supplement to the form of prospectus included in such
registration statement relating to a placement of the Securities and the plan of
distribution thereof and has advised the Placement Agent of all further material
information (financial and other) with respect to the Company to be set forth
therein. Such registration statement, including the exhibits thereto, as amended
at the date of this Agreement, is hereinafter called the “Registration
Statement”; such prospectus in the form in which it appears in the Registration
Statement is hereinafter called the “Base Prospectus”; and the supplemented form
of prospectus, in the form in which it will be filed with the Commission
pursuant to Rule 424(b) is hereinafter called a “Prospectus Supplement.” Any
reference herein to the Registration Statement, the Base Prospectus or the
Prospectus Supplement shall be deemed to refer to and include the documents
incorporated by reference therein (the “Incorporated Documents”) pursuant to
Item 12 of Form S-3 which were filed under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), on or before the date of this Agreement, or the
issue date of the Base Prospectus or Prospectus Supplement, as the case may be;
and any reference herein to the terms “amend,” “amendment” or “supplement” with
respect to the Registration Statement, the Base Prospectus or the Prospectus
Supplement shall be deemed to refer to and include the filing of any document
under the Exchange Act after the date of this Agreement, or the issue date of
the Base Prospectus or the Prospectus Supplement, as the case may be, deemed to
be incorporated therein by reference. All references in this Agreement to
financial statements and schedules and other information which is “contained,”
“included” or “stated” in the Registration Statement or the Prospectus
Supplement (and all other references of like import) shall be deemed to mean and
include all such financial statements and schedules and other information which
is or is deemed to be incorporated by reference in the Registration Statement or
the Prospectus Supplement, as the case may be.

 

(b)          No Stop Order. No stop order suspending the effectiveness of the
Registration Statement or the use of the Base Prospectus or the Prospectus
Supplement has been issued, and no proceeding for any such purpose is pending or
has been initiated or, to the Company’s knowledge, is threatened by the
Commission.

 



 2 

 

 

(c)          Compliance with Applicable Regulations. The Registration Statement
(and any further documents to be filed with the Commission) contains all
exhibits and schedules as required by the Act. Each of the Registration
Statement and any post-effective amendment thereto, at the time it became
effective, complied in all material respects with the Act and the Exchange Act
and the applicable rules and regulations of the Commission thereunder and did
not and, as amended or supplemented, if applicable, will not, contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading. Each
of the Base Prospectus and the Prospectus Supplement, as of its respective date,
complied in all material respects with the Act and the Exchange Act and the
applicable rules and regulations of the Commission thereunder. Each of the Base
Prospectus and the Prospectus Supplement, as amended or supplemented, did not
and will not contain as of the effective date thereof any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The Incorporated Documents, when they were filed with the
Commission, conformed in all material respects to the requirements of the
Exchange Act and the applicable rules and regulations of the Commission
thereunder, and none of such documents, when they were filed with the
Commission, contained any untrue statement of a material fact or omitted to
state a material fact necessary to make the statements therein not misleading;
and any further documents so filed and incorporated by reference in the Base
Prospectus or Prospectus Supplement, when such documents are filed with the
Commission, will conform in all material respects to the requirements of the
Exchange Act and the applicable rules and regulations of the Commission
thereunder, as applicable, and will not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein not misleading. Notwithstanding the foregoing, the Company makes no
representations or warranties as to the information contained in or omitted from
the Prospectus Supplement or any amendment thereof or supplement thereto in
reliance upon and in conformity with information furnished in writing to the
Company by or on behalf of the Placement Agent specifically for use in the
Registration Statement or the Prospectus Supplement. No post-effective amendment
to the Registration Statement reflecting any facts or events arising after the
effective date thereof which represent, individually or in the aggregate, a
fundamental change in the information set forth therein is required to be filed
with the Commission.

 

(d)          Reports and Documents, etc. There are no documents required to be
filed with the Commission in connection with the transaction contemplated hereby
that (x) have not been filed as required pursuant to the Act or (y) will not be
filed within the requisite time period. There are no contracts or other
documents required to be described in the Prospectus Supplement, or to be filed
as exhibits or schedules to the Registration Statement, which have not been
described or filed as required.

 

(e)          Offering Materials Furnished to the Placement Agent. The Company
has delivered, or will as promptly as practicable deliver, to the Placement
Agent complete conformed copies of the Registration Statement and of each
consent and certificate of experts filed as a part thereof, and conformed copies
of the Registration Statement (without exhibits) and the Base Prospectus and the
Prospectus Supplement, as amended or supplemented, in such quantities and at
such places as the Placement Agent reasonably requests.

 

(f)          Distribution of Offering Material. The Company has not distributed
and will not distribute, prior to the completion of the distribution of the
Securities, any offering material in connection with the offering and sale of
the Securities other than the Base Prospectus and the Prospectus Supplement or
the Registration Statement and copies of the documents incorporated by reference
therein. For the avoidance of doubt, any other material prepared and distributed
solely by the Placement Agent is not deemed to be distributed by the Company for
purposes of this paragraph (f).

 

(g)          The Placement Agency Agreement. This Agreement has been duly
authorized, executed and delivered by, and is a valid and binding agreement of,
the Company, enforceable against the Company in accordance with its terms,
except as rights to indemnification and contribution hereunder may be limited by
applicable law and except as the enforcement hereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles.

 



 3 

 

 

(h)          Authorization of the Securities. The Shares have been duly
authorized for issuance and sale, and when issued and delivered by the Company
against payment therefor pursuant to this Agreement, will be validly issued,
fully paid and nonassessable.

 

(i)          No Material Adverse Change. Subsequent to the respective dates as
of which information is given in the Base Prospectus and in any Prospectus
Supplement: (i) there has been no material adverse change or effect, or any
development that could reasonably be expected to result in a material adverse
change or effect, in the condition, financial or otherwise, or in the earnings,
business, operations or prospects, whether or not arising from transactions in
the ordinary course of business, of the Company and the Subsidiaries (as
defined) taken as a whole (any such change or effect, where the context so
requires, is called a “Material Adverse Change” or a “Material Adverse Effect”);
(ii) the Company and the Subsidiaries have not incurred any material liability
or obligation, indirect, direct or contingent, not in the ordinary course of
business nor entered into any material transaction or agreement not in the
ordinary course of business; and (iii) there has been no dividend or
distribution of any kind declared, paid or made by the Company on any class of
capital stock or repurchase or redemption by the Company of any class of capital
stock.

 

(j)          Independent Accountants. RBSM LLP, who have expressed their opinion
with respect to the annual financial statements (which term as used in this
Agreement includes the related notes and schedules thereto) and supporting
schedules filed with the Commission as a part of the Registration Statement and
incorporated by reference in the Prospectus Supplement, are independent public
or certified public accountants as required by the Act and the Exchange Act.

 

(k)          Preparation of the Financial Statements. The financial statements
filed with the Commission as a part of the Registration Statement or included or
incorporated by reference in the Base Prospectus or Prospectus Supplement
present fairly the financial position of the Company and its consolidated
subsidiaries as of and at the dates indicated and the results of their
operations and cash flows for the periods specified therein. The supporting
exhibits and schedules included in the Registration Statement, if any, present
fairly the information required to be stated therein subject to the normal
year-end adjustments which are not expected to be material in amount. The
assumptions used in preparing the pro forma financial statements, if any,
provide a reasonable basis for presenting the significant effects attributable
to the transactions or events described therein, the related pro forma
adjustments comply with Regulation G and give appropriate effect to the
assumptions and the pro forma columns and reconciliations therein reflect the
proper application of adjustments to the corresponding historical financial
statements. Such financial statements and supporting schedules, if any, have
been prepared in conformity with generally accepted accounting principles as
applied in the United States (“GAAP”), as applicable, applied on a consistent
basis throughout the periods involved, except as may be expressly stated in the
related notes thereto and comply in all material respects with the Securities
Act, the Exchange Act and the applicable rules and regulations of the Commission
thereunder. No other financial statements or supporting schedules or exhibits
are required by the Act or the rules and regulations of the Commission
thereunder to be included in the Registration Statement or the Prospectus
Supplement.

 

(l)          Incorporation and Good Standing. Each of the Company and its
subsidiaries set forth in Exhibit B hereto (the “Subsidiaries”) has been duly
organized and is validly existing and, as applicable, is a corporation in good
standing under the laws of its jurisdiction of incorporation with full corporate
power and authority to own its properties and other assets and conduct its
business as described in the Prospectus Supplement, and is duly qualified or
licensed to do business as a foreign corporation and, as applicable, is in good
standing under the laws of each jurisdiction which requires such qualification
or license, except where the failure to be so qualified or in good standing
would not have a Material Adverse Effect.

 



 4 

 

 

(m)          Capitalization and Other Capital Stock Matters. The authorized,
issued and outstanding capital stock of the Company is as set forth in the
Registration Statement and in each Prospectus Supplement (other than for
issuances after the dates thereof, if any, pursuant to employee benefit plans
described in any Prospectus Supplement or upon exercise of outstanding options
or warrants described in any Prospectus Supplement). The Shares conform in all
material respects to the description thereof contained in the Base Prospectus
and the Prospectus Supplement. As of March 31, 2016, there were 5,018,279 shares
of common stock outstanding. Since March 31, 2016, the Company has not issued
any securities other than Common Stock of the Company pursuant to the exercise
of previously outstanding options in connection with the Company’s employee
stock purchase and option plans (the “Plans”) and options granted pursuant to
the Plans in the ordinary course of business consistent with past practice, in
each case as disclosed in the Base Prospectus and each Prospectus Supplement.
All the issued and outstanding shares of the capital stock of the Company and
the Subsidiaries have been duly authorized and validly issued, are fully paid
and nonassessable and have been issued in compliance, in all material respects,
with federal and state securities laws, as applicable. Except as set forth in
the Base Prospectus and each Prospectus Supplement, all of the outstanding
shares of capital stock of the Subsidiaries are owned, directly or indirectly,
by the Company. None of the outstanding shares of capital stock of the Company
or any Subsidiary were issued in violation of any preemptive rights, rights of
first refusal or other similar rights to subscribe for or purchase securities.
There are no authorized or outstanding options, warrants, preemptive rights,
rights of first refusal or other rights to purchase, or equity or debt
securities convertible into or exchangeable or exercisable for, any capital
stock of the Company or any Subsidiary other than those described in the Base
Prospectus and each Prospectus Supplement. The description of the Company’s
stock option, stock bonus and other stock plans or arrangements, and the
options, warrants or other rights granted thereunder, set forth in the Base
Prospectus and the Prospectus Supplement accurately and fairly presents the
information required by the Act to be shown with respect to such plans,
arrangements, options and rights. Except as set forth in the Base Prospectus or
in any Prospectus Supplement, the Company does not have any subsidiaries or own
directly or indirectly any of the capital stock or other equity or long-term
debt securities or have any equity interest in any other person.

 

(n)          Stock Exchange Listing. The Common Stock (including the Shares) is
registered under the Exchange Act and is listed on the NASDAQ Capital Market
(“NASDAQ”), and the Company has taken no action designed to, or likely to have
the effect of terminating the registration of the Common Stock under the
Exchange Act or delisting or suspending from trading the Common Stock from
NASDAQ, nor has the Company received any information suggesting that the NASDAQ
is contemplating terminating or suspending such registration or listing.

 

(o)          No Transfer Taxes or Other Fees. There are no transfer Taxes or
other similar fees or charges under United States law or the laws of any state
or any political subdivision thereof, required to be paid in connection with the
execution and delivery of this Agreement or the issuance and sale by the Company
of the Securities.

 

(p)          No Price Stabilization or Manipulation. The Company has not taken
and will not take, directly or indirectly, any action designed to or that could
reasonably be expected to cause or result in stabilization or manipulation of
the price of the Common Stock to facilitate the sale or resale of the
Securities.

 

(q)          Certificates. Any certificate signed by an officer of the Company
and delivered to the Placement Agent in connection herewith or in connection
with any Offering shall be deemed to be a representation and warranty by the
Company to the Placement Agent as to the matters set forth therein.

 



 5 

 

 

(r)          No Third Parties. The Company represents to Joseph Gunnar that the
Company has not engaged and is not working with any third party finder in
connection with the Offering or the introduction of the Company to Joseph Gunnar
and the Company agrees not to engage, work with or pay fees to any third party
finder in connection with the Offering or the introduction of the Company to
Joseph Gunnar. The Company represents and warrants to Joseph Gunnar that the
entry into this Agreement or any other action of the Company in connection with
the Offering will not violate any agreement between the Company and any other
broker dealer.

 

Section 3.          Future Transactions.

 

For a period of twelve months from the Closing Date, the Company agrees that
Joseph Gunnar shall receive a commission equal to the Placement Agent’s Fee on
any further funds invested by the purchasers in the Offering through further
purchases of the Company’s equity securities. The Company and Joseph Gunnar
further agree to negotiate an agreement in good faith over the ten Business Days
following the Closing Date to agree to an arrangement that provides for Joseph
Gunnar to have a right of first refusal on any future equity raises pursuant to
the Registration Statement.

  

Section 4.           Covenants of the Company.

 

The Company further covenants to and agrees with the Placement Agent as follows:

 

(a)          Registration Statement Matters. The Company agrees to advise you
promptly after it receives notice thereof, of the time when any amendment to the
Registration Statement has been filed or becomes effective or any supplement to
the Prospectus Supplement or any amended Prospectus Supplement has been filed
and to furnish you with copies thereof; to file promptly all reports and any
definitive proxy or information statements required to be filed by the Company
with the Commission pursuant to Section 13(a), 14 or 15(d) of the Exchange Act
subsequent to the date of the Prospectus Supplement and for so long as the
delivery of a prospectus is required in connection with the offering or sale of
the Securities; to advise you, promptly after it receives notices thereof (i) of
any request by the Commission to amend the Registration Statement or to amend or
supplement the Prospectus Supplement or for additional information and (ii) of
the issuance by the Commission, of any stop order suspending the effectiveness
of the Registration Statement or any post-effective amendment thereto or any
order directed at any Incorporated Document or any amendment or supplement
thereto or any order preventing or suspending the use of the Base Prospectus or
the Prospectus Supplement or any amendment or supplement thereto or any
post-effective amendment to the Registration Statement, of the suspension of the
qualification of the Securities for offering or sale in any jurisdiction, of the
institution or threatening of any proceeding for any such purpose, or of any
request by the Commission for the amending or supplementing of the Registration
Statement or Prospectus Supplement or for additional information; and, in the
event of the issuance of any stop order or of any order preventing or suspending
the use of the Base Prospectus or Prospectus Supplement or suspending any such
qualification, promptly to use its reasonable best efforts to obtain the
withdrawal of such order.

 

(b)          Blue Sky Compliance. The Company will cooperate with the Placement
Agent and the Investors in endeavoring to qualify the Securities for sale under
the securities laws of such jurisdictions (United States and foreign) as the
Placement Agent and the Investors may reasonably request and will make such
applications, file such documents, and furnish such information as may be
reasonably required for that purpose, provided the Company shall not be required
to qualify as a foreign corporation or to file a general consent to service of
process in any jurisdiction where it is not now so qualified or required to file
such a consent, and provided further that the Company shall not be required to
produce any new disclosure document other than the Prospectus Supplement. The
Company will, from time to time, prepare and file such statements, reports and
other documents as are or may be required to continue such qualifications in
effect for so long a period as the Placement Agent may reasonably request for
distribution of the Securities.

 



 6 

 

 

(c)          Amendments and Supplements to the Prospectus Supplement and Other
Securities Act Matters. The Company will comply with the Act and the Exchange
Act, and the rules and regulations of the Commission thereunder, so as to permit
the completion of the distribution of the Securities as contemplated in this
Agreement, the Base Prospectus and any Prospectus Supplement. If during the
period in which a prospectus is required by law to be delivered by a Placement
Agent or a dealer in connection with the distribution of Securities contemplated
by the Base Prospectus or any Prospectus Supplement, any event shall occur as a
result of which, in the judgment of the Company or in the reasonable opinion of
the Placement Agent or counsel for the Placement Agent, it becomes necessary to
amend or supplement the Base Prospectus or any Prospectus Supplement in order to
make the statements therein, in the light of the circumstances existing at the
time the Prospectus Supplement is delivered to a purchaser, not misleading, or,
if it is necessary at any time to amend or supplement the Base Prospectus or any
Prospectus Supplement to comply with any law, the Company promptly will prepare
and file with the Commission, and furnish at its own expense to the Placement
Agent and to dealers, an appropriate amendment to the Registration Statement or
supplement to the Base Prospectus or any Prospectus Supplement so that the
Prospectus Supplement as so amended or supplemented will not, in the light of
the circumstances when it is so delivered, be misleading, or so that the Base
Prospectus or any Prospectus Supplement will comply with such law. Before
amending the Registration Statement or supplementing the Base Prospectus in
connection with each Offering, the Company will furnish you with a copy of such
proposed amendment or supplement and will not file such amendment or supplement
to which you reasonably object.

 

(d)          Copies of any Amendments and Supplements to the Prospectus
Supplement. The Company agrees to furnish the Placement Agent, without charge,
during the period beginning on the date hereof and ending on the later of the
Closing Date of each Offering or such date, as in the opinion of counsel for the
Placement Agent, the Prospectus Supplement are no longer required by law to be
delivered in connection with sales by a Placement Agent or dealer (the
“Prospectus Delivery Period”), as many copies of the Base Prospectus and
Prospectus Supplement and any amendments and supplements thereto (including any
Incorporated Documents) as the Placement Agent may reasonably request.

 

(e)          Use of Proceeds. The Company shall apply the net proceeds from the
sale of the Securities sold by it in the manner described under the caption “Use
of Proceeds” in each Prospectus Supplement.

 

(f)          Transfer Agent. The Company shall engage and maintain, at its
expense, a registrar and transfer agent for the Common Stock.

 

(g)          Earnings Statement. As soon as practicable and in accordance with
applicable requirements under the Act, but in any event not later than 18 months
after the Closing Date of each Offering, the Company will make generally
available to its security holders and to the Placement Agent an earnings
statement, covering a period of at least 12 consecutive months beginning after
the Closing Date, that satisfies the provisions of Section 11(a) and Rule 158
under the Act.

 

(h)          Periodic Reporting Obligations. During the Prospectus Delivery
Period, the Company shall duly file, on a timely basis, with the Commission and
the NASDAQ all reports and documents required to be filed under the Exchange Act
within the time periods and in the manner required by the Exchange Act.

 



 7 

 

 

(i)          Additional Documents. The Company will enter into any subscription,
purchase or other customary agreements as the Placement Agent or the Investors
deem necessary or appropriate to consummate each Offering, all of which will be
in form and substance reasonably acceptable to the Placement Agent and the
Investors. The Company agrees that the Placement Agent may rely upon, and is a
third party beneficiary of, the representation and warranties, and applicable
covenants, set forth in any such purchase, subscription or other agreement with
Investors in each Offering, and will be an addressee of any legal opinion issued
to Investors in each Offering.

 

Section 5.          Conditions of the Obligations of the Placement Agent.

 

The obligations of the Placement Agent hereunder shall be subject to the
accuracy of the representations and warranties on the part of the Company set
forth in Section 2 as of the date hereof and as of the Closing Date of each
Offering as though then made, to the timely performance by the Company of its
covenants and other obligations hereunder on and as of such dates, and to each
of the following additional conditions:

 

(a)          Compliance with Registration Requirements; No Stop Order; No
Objection from the Financial Industry Regulatory Authority, Inc. (“FINRA”). Each
Prospectus Supplement shall have been duly filed with the Commission in
accordance with Rule 424(b); no stop order suspending the effectiveness of the
Registration Statement or any part thereof shall have been issued and no
proceeding for that purpose shall have been initiated or threatened by the
Commission; no order preventing or suspending the use of any Prospectus
Supplement shall have been issued and no proceeding for that purpose shall have
been initiated or threatened by the Commission; no order having the effect of
ceasing or suspending the distribution of the Securities or any other securities
of the Company shall have been issued by any securities commission, securities
regulatory authority or stock exchange and no proceedings for that purpose shall
have been instituted or shall be pending or, to the knowledge of the Company,
contemplated by any securities commission, securities regulatory authority or
stock exchange; all requests for additional information on the part of the
Commission shall have been complied with; and FINRA shall have raised no
objection to the fairness and reasonableness of the placement agency terms and
arrangements.

 

(b)          Corporate Proceedings. All corporate proceedings and other legal
matters in connection with this Agreement, the Registration Statement and each
Prospectus Supplement, and the registration, authorization, issue, sale and
delivery of the Securities, shall have been reasonably satisfactory to the
Placement Agent’s counsel, and such counsel shall have been furnished with such
papers and information as they may reasonably have requested to enable them to
pass upon the matters referred to in this Section 5.

 

(c)          No Material Adverse Change. Subsequent to the execution and
delivery of this Agreement and prior to each Closing Date, there shall not have
occurred any Material Adverse Change or Material Adverse Effect, which, in your
sole judgment, makes it impracticable or inadvisable to proceed with the public
offering of the Securities on the terms and in the manner contemplated by the
applicable Prospectus Supplement.

 

(d)          Opinion of Counsel for the Company. You shall have received on the
Closing Date of each Offering, and the Company shall cause to be delivered to
you an opinion of legal counsel to the Company in customary form, dated the
Closing Date, addressed to the Placement Agent.

 

(e)          Officers’ Certificate. You shall have received on each Closing Date
a certificate of the Company, dated as of each Closing Date signed by the Chief
Executive Officer and Chief Financial Officer of the Company, to the effect
that, and you shall be satisfied that:

 

(i)          The representations and warranties of the Company in this Agreement
are true and correct, as if made on and as of the Closing Date, and the Company
has complied with all the agreements and satisfied all the conditions on its
part to be performed or satisfied at or prior to each Closing Date;

 



 8 

 

 

(ii)          No stop order suspending the effectiveness of the Registration
Statement or the use of the Base Prospectus or the Prospectus Supplement has
been issued and no proceedings for that purpose have been instituted or are
pending or, to the Company’s knowledge, threatened under the Act; no order
having the effect of ceasing or suspending the distribution of the Securities or
any other securities of the Company has been issued by any securities
commission, securities regulatory authority or stock exchange in the United
States and no proceedings for that purpose have been instituted or are pending
or, to the knowledge of the Company, contemplated by any securities commission,
securities regulatory authority or stock exchange in the United States;

 

(iii)          When the Registration Statement became effective and at all times
subsequent thereto up to the delivery of such certificate, the Registration
Statement, the Base Prospectus and each Prospectus Supplement and any amendments
or supplements thereto, and Incorporated Documents, when such documents became
effective or were filed with the Commission, contained all material information
required to be included therein by the Act and the Exchange Act and the
applicable rules and regulations of the Commission thereunder, as the case may
be, and in all material respects conformed to the requirements of the Act and
the Exchange Act and the applicable rules and regulations of the Commission
thereunder, as the case may be, and the Registration Statement and the Base
Prospectus and the Prospectus Supplement, and any amendments or supplements
thereto, did not and do not include any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading (provided, however, that the preceding representations and
warranties contained in this paragraph (iii) shall not apply to any statements
or omissions made in reliance upon and in conformity with information furnished
in writing to the Company by the Placement Agent expressly for use therein) and,
since the effective date of the Registration Statement, there has occurred no
event required by the Act and the rules and regulations of the Commission
thereunder to be set forth in an amended or supplemented Prospectus Supplement
which has not been so set forth;

 

(iv)          Subsequent to the respective dates as of which information is
given in the Registration Statement, the Base Prospectus and each Prospectus
Supplement, there has not been: (a) any Material Adverse Change; (b) any
transaction that is material to the Company and the Subsidiaries taken as a
whole, except transactions entered into in the ordinary course of business; (c)
any obligation, direct or contingent, that is material to the Company and the
Subsidiaries taken as a whole, incurred by the Company or any Subsidiary, except
obligations incurred in the ordinary course of business; (d) any material change
in the capital stock (except changes thereto resulting from the exercise of
outstanding stock options or warrants) or outstanding indebtedness of the
Company or any Subsidiary; (e) any dividend or distribution of any kind
declared, paid or made on the capital stock of the Company; or (f) any loss or
damage (whether or not insured) to the property of the Company or any Subsidiary
which has been sustained or will have been sustained which has a Material
Adverse Effect; and

 

(v)          The Company has been subject to continuous disclosure requirements
of the Exchange Act for a period of at least 12 calendar months immediately
preceding the filing of the Registration Statement, has timely filed all reports
required of it to be filed under the Exchange Act during the past 12 calendar
months and the portion of the month in which the Registration Statement was
filed, and as of the date of the Base Prospectus and each Prospectus Supplement
is currently in compliance with such obligations.

 



 9 

 

 

(f)          Stock Exchange Listing. The Common Stock are registered under the
Exchange Act and is or will as of the Closing Date be listed on the NASDAQ, and
the Company has taken no action designed to, or likely to have the effect of
terminating the registration of the Shares under the Exchange Act or delisting
or suspending from trading the Shares from NASDAQ, nor has the Company received
any information suggesting that the Commission or NASDAQ is contemplating
terminating such registration or listing.

 

(g)          Compliance with Prospectus Delivery Requirements. The Company shall
have complied with the provisions of Sections 3 and 4(c) and (d) with respect to
the furnishing of Prospectus Supplements.

 

(h)          Additional Documents. On or before each Closing Date, the Placement
Agent and counsel for the Placement Agent shall have received such information
and documents as they may reasonably require for the purposes of enabling them
to pass upon the issuance and sale of the Securities as contemplated herein, or
in order to evidence the accuracy of any of the representations and warranties,
or the satisfaction of any of the conditions or agreements, herein contained.

 

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Placement
Agent by notice to the Company at any time on or prior to the Closing Date,
which termination shall be without liability on the part of any party to any
other party, except that Section 6 (Payment of Expenses), Section 7
(Reimbursement of Placement Agent’s Expenses), Section 8 (Indemnification and
Contribution) and Section 10 (Representations and Indemnities to Survive
Delivery) shall at all times be effective and shall survive such termination.

 

Section 6.          Payment of Expenses.

 

The Company agrees to pay all costs, fees and expenses incurred in connection
with the performance of its obligations hereunder and in connection with the
transactions contemplated hereby, including without limitation: (i) all expenses
incident to the issuance, delivery and qualification of the Securities
(including all printing and engraving costs); (ii) all fees and expenses of the
registrar and transfer agent of the Common Stock; (iii) all necessary issue,
transfer and other stamp taxes in connection with the issuance and sale of the
Securities; (iv) all fees and expenses of the Company’s counsel, independent
public or certified public accountants and other advisors; (v) all costs and
expenses incurred in connection with the preparation, printing, filing, shipping
and distribution of the Registration Statement (including financial statements,
exhibits, schedules, consents and certificates of experts), the Base Prospectus
and each Prospectus Supplement, and all amendments and supplements thereto, and
this Agreement; (vi) all filing fees, reasonable attorneys’ fees and expenses
incurred by the Company or the Placement Agent in connection with qualifying or
registering (or obtaining exemptions from the qualification or registration of)
all or any part of the Securities for offer and sale under the state securities
or blue sky laws; (vii) the filing fees incident to, and the reasonable fees and
expenses of counsel for the Placement Agent in connection with, the review and
approval by the FINRA of the Placement Agent’s participation in the offering and
distribution of the Securities, which shall not exceed, in the aggregate, when
combined with any counsel fees due pursuant to subsection (vi) above, $12,500;
(viii) the fees and expenses associated with including the Shares on the NASDAQ;
(ix) all costs and expenses incident to the travel and accommodation of the
Company’s employees on the “roadshow,” if any; and (x) all other fees, costs and
expenses referred to in Part II of the Registration Statement.

 

Section 7.          Reimbursement of Placement Agent’s Expenses.

 

Whether or not this Agreement is terminated, and whether or not the sale to the
Investors of the Securities on any Closing Date is consummated, the Company
agrees to reimburse the Placement Agent, upon demand, for all reasonable and
documented out-of-pocket expenses that shall have been reasonably incurred by
the Placement Agent in connection with the proposed purchase and the offering
and sale of the Securities, including but not limited to printing expenses,
travel and accommodation expenses, postage, facsimile and telephone charges.

 



 10 

 

 

Section 8.          Indemnification and Contribution.

 

(a)          Indemnification of the Placement Agent. The Company agrees to
indemnify and hold harmless the Placement Agent, its officers and employees, and
each person, if any, who controls the Placement Agent within the meaning of the
Act and the Exchange Act against any loss, claim, damage, liability or expense,
as incurred, to which such Placement Agent or such controlling person may become
subject, under the Act, the Exchange Act, or other federal or state statutory
law or regulation, or at common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of the
Company, which consent shall not be unreasonably withheld), insofar as such
loss, claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based: (i) upon any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement, or any amendment thereto, or the omission or alleged omission
therefrom of a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; or (ii) upon any untrue statement or alleged untrue
statement of a material fact contained in the Base Prospectus or the Prospectus
Supplement (or any amendment or supplement thereto), or the omission or alleged
omission therefrom of a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; or (iii) in whole or in part upon any inaccuracy in the
representations and warranties of the Company contained herein; or (iv) in whole
or in part upon any failure of the Company to perform its obligations hereunder
or under law; or (v) any act or failure to act or any alleged act or failure to
act by any Placement Agent in connection with, or relating in any manner to, the
Securities or the offering contemplated hereby, and which is included as part of
or referred to in any loss, claim, damage, liability or action arising out of or
based upon any matter covered by clause (i), (ii), (iii) or (iv) above, provided
that the Company shall not be liable under this clause (v) to the extent that a
court of competent jurisdiction shall have determined by a final judgment that
such loss, claim, damage, liability or action resulted directly from any such
acts or failures to act undertaken or omitted to be taken by any Placement Agent
through its bad faith or willful misconduct; and to reimburse such Placement
Agent and each such controlling person for any and all expenses (including the
reasonable fees and disbursements of counsel chosen by Joseph Gunnar) as such
expenses are reasonably incurred by such Placement Agent or such controlling
person in connection with investigating, defending, settling, compromising or
paying any such loss, claim, damage, liability, expense or action; provided,
however, that the foregoing indemnity agreement shall not apply to any loss,
claim, damage, liability or expense to the extent, but only to the extent,
arising out of or based upon any untrue statement or alleged untrue statement or
omission or alleged omission made in reliance upon and in conformity with
written information furnished to the Company by any Placement Agent expressly
for use in the Registration Statement, the Base Prospectus or the Prospectus
Supplement (or any amendment or supplement thereto).

 

(b)          Indemnification of the Company, its Directors and Officers. The
Placement Agent agrees to indemnify and hold harmless the Company, each of its
directors, each of its officers who signed the Registration Statement and each
person, if any, who controls the Company within the meaning of the Act or the
Exchange Act, against any loss, claim, damage, liability or expense, as
incurred, to which the Company, or any such director, officer or controlling
person may become subject, under the Act, the Exchange Act, or other federal,
state statutory law or regulation, or at common law or otherwise (including in
settlement of any litigation, if such settlement is effected with the written
consent of such Placement Agent), insofar as such loss, claim, damage, liability
or expense (or actions in respect thereof as contemplated below) arises out of
or is based upon any untrue or alleged untrue statement of a material fact
contained in any Prospectus Supplement (or any amendment or supplement thereto),
or arises out of or is based upon the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, in each case to the extent, but only to the
extent, that such untrue statement or alleged untrue statement or omission or
alleged omission was made in such Prospectus Supplement (or any amendment or
supplement thereto), in reliance upon and in conformity with written information
furnished to the Company by such Placement Agent expressly for use therein and
to reimburse the Company, or any such director, officer or controlling person
for any legal and other expense reasonably incurred by the Company, or any such
director, officer or controlling person in connection with investigating,
defending, settling, compromising or paying any such loss, claim, damage,
liability, expense or action. The indemnity agreement set forth in this Section
8(b) shall be in addition to any liabilities that the Placement Agent may
otherwise have.

 



 11 

 

 

(c)          Information Provided by the Placement Agent. The Company and each
person, if any, who controls the Company within the meaning of the Act or the
Exchange Act, hereby acknowledges that the only information that the Placement
Agent will furnish to the Company expressly for use in any Prospectus Supplement
(or any amendment or supplement thereto) are the statements regarding the
Placement Agent set forth under the caption “Plan of Distribution” in the
Prospectus Supplement.

 

(d)          Notifications and Other Indemnification Procedures. Promptly after
receipt by an indemnified party under this Section 8 of notice of the
commencement of any action, such indemnified party will, if a claim in respect
thereof is to be made against an indemnifying party under this Section 8, notify
the indemnifying party in writing of the commencement thereof, but the omission
so to notify the indemnifying party will not relieve it from any liability,
which it may have to any indemnified party for contribution to the extent it is
not prejudiced as a proximate result of such failure. In case any such action is
brought against any indemnified party and such indemnified party seeks or
intends to seek indemnity from an indemnifying party, the indemnifying party
will be entitled to participate in, and, to the extent that it shall elect,
jointly with all other indemnifying parties similarly notified, by written
notice delivered to the indemnified party promptly after receiving the aforesaid
notice from such indemnified party, to assume the defense thereof with counsel
reasonably satisfactory to such indemnified party; provided, however, if the
defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that a conflict may arise between the positions of the indemnifying party and
the indemnified party in conducting the defense of any such action or that there
may be legal defenses available to it and/or other indemnified parties which are
different from or additional to those available to the indemnifying party, the
indemnified party or parties shall have the right to select separate counsel to
assume such legal defenses and to otherwise participate in the defense of such
action on behalf of such indemnified party or parties. Upon receipt of notice
from the indemnifying party to such indemnified party of such indemnifying
party’s election so to assume the defense of such action and approval by the
indemnified party of counsel, the indemnifying party will not be liable to such
indemnified party under this Section 8 for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof unless: (i) the indemnified party shall have employed separate counsel
in accordance with the proviso to the next preceding sentence (it being
understood, however, that the indemnifying party shall not be liable for the
expenses of more than one separate counsel (together with local counsel),
approved by the indemnifying party), representing the indemnified parties who
are parties to such action); (ii) the indemnifying party shall not have employed
counsel satisfactory to the indemnified party to represent the indemnified party
within a reasonable time after notice of commencement of the action; or (iii)
the indemnifying party has authorized the employment of counsel for the
indemnified party at the expense of the indemnifying party, in each of which
cases the fees and expenses of counsel shall be at the expense of the
indemnifying party.

 

(e)          Settlements. The indemnifying party under this Section 8 shall not
be liable for any settlement of any proceeding effected without its written
consent, which consent shall not be unreasonably withheld, but if settled with
such consent or if there be a final judgment for the plaintiff, the indemnifying
party agrees to indemnify the indemnified party against any loss, claim, damage,
liability or expense by reason of such settlement or judgment. No indemnifying
party shall, without the prior written consent of the indemnified party, effect
any settlement, compromise or consent to the entry of judgment in any pending or
threatened action, suit or proceeding in respect of which any indemnified party
is or could have been a party and indemnity was or could have been sought
hereunder by such indemnified party, unless such settlement, compromise or
consent includes: (i) an unconditional release of such indemnified party from
all liability on claims that are the subject matter of such action, suit or
proceeding; and (ii) does not include a statement as to or an admission of
fault, culpability or a failure to act by or on behalf of any indemnified party.

 



 12 

 

 

(f)          Contribution. If the indemnification provided for in this Section 8
is unavailable to or insufficient to hold harmless an indemnified party under
Section 8(a) or (b) above in respect of any losses, claims, damages or
liabilities (or actions or proceedings in respect thereof) then each
indemnifying party shall contribute to the aggregate amount paid or payable by
such indemnified party in such proportion as is appropriate to reflect the
relative benefits received by such party on the one hand and the Placement Agent
on the other from the offering of the Securities. If, however, the allocation
provided by the immediately preceding sentence is not permitted by applicable
law then each indemnifying party shall contribute to such amount paid or payable
by such indemnified party in such proportion as is appropriate to reflect not
only such relative benefits but also the relative fault of such indemnifying
party on the one hand and the Placement Agent on the other in connection with
the statements or omissions which resulted in such losses, claims, damages or
liabilities (or actions or proceedings in respect thereof), as well as any other
relevant equitable considerations. The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or the “control” stockholders on
the one hand or the Placement Agent on the other and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.

 

The Company and Placement Agent agree that it would not be just and equitable if
contributions pursuant to this Section 8(f) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to above in this Section 8(f). The amount
paid or payable by an indemnified party as a result of the losses, claims,
damages or liabilities (or actions or proceedings in respect thereof) referred
to above in this Section 8(f) shall be deemed to include any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this subsection (f): (i) no Placement Agent shall be required to
contribute any amount in excess of the amount of the placement agent fees
actually received by such Placement Agent pursuant to this Agreement; and (ii)
no person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Placement Agent’s obligations
under this Section 8(f) to contribute are several in proportion to their
respective placement obligations and not joint.

 

(g)          Timing of Any Payments of Indemnification. Any losses, claims,
damages, liabilities or expenses for which an indemnified party is entitled to
indemnification or contribution under this Section 8 shall be paid by the
indemnifying party to the indemnified party as such losses, claims, damages,
liabilities or expenses are incurred, but in all cases, no later than forty-five
(45) days of invoice to the indemnifying party.

 

(h)          Survival. The indemnity and contribution agreements contained in
this Section 8 and the representations and warranties set forth in this
Agreement shall remain operative and in full force and effect, regardless of:
(i) any investigation made by or on behalf of any Placement Agent or any person
controlling such Placement Agent, the Company, its directors or officers or any
persons controlling the Company; (ii) acceptance of any Securities and payment
therefor hereunder; and (iii) any termination of this Agreement. A successor to
any Placement Agent, or to the Company, its directors or officers or any person
controlling the Company, shall be entitled to the benefits of the indemnity,
contribution and reimbursement agreements contained in this Section 8.

 



 13 

 

 

(i)          Acknowledgements of Parties. The parties to this Agreement hereby
acknowledge that they are sophisticated business persons who were represented by
counsel during the negotiations regarding the provisions hereof including,
without limitation, the provisions of this Section 8, and are fully informed
regarding said provisions. They further acknowledge that the provisions of this
Section 8 fairly allocate the risks in light of the ability of the parties to
investigate the Company and its business in order to assure that adequate
disclosure is made in the Registration Statement and the Prospectus Supplement
as required by the Act and the Exchange Act.

 

Section 9.          [RESERVED].

 

Section 10.          Representations and Indemnities to Survive Delivery.

 

The respective indemnities, agreements, representations, warranties and other
statements of the Company or any person controlling the company, of its
officers, and of the Placement Agent set forth in or made pursuant to this
Agreement will remain in full force and effect, regardless of any investigation
made by or on behalf of the Placement Agent or the Company or any of its or
their partners, officers or directors or any controlling person, as the case may
be, and will survive delivery of and payment for the Securities sold hereunder
and any termination of this Agreement.

 

Section 11.          Notices.

 

All communications hereunder shall be in writing and shall be mailed, hand
delivered or telecopied and confirmed to the parties hereto as follows:

 

If to the Placement Agent:

 

Joseph Gunnar & Co., LLC

30 Broad Street, 11th Fl

New York, NY 10004

Facsimile: (646) 461-2729

E-mail: elord@jgunnar.com

Attention: Eric Lord

 

With a copy to

 

Pryor Cashman LLP

7 Times Square

New York, NY 10036

Facsimile: (212) 798-6319

Attention: M. Ali Panjwani, Esq.

 

If to the Company:

 

Staffing 360 Solution, Inc.

641 Lexington Avenue, Suite 1526

New York, NY 10022

Facsimile: (212) 634-6462

Attention: Brendan Flood

 

With a copy to:

 

Jenner & Block LLP

919 Third Avenue

New York, NY 10022

Facsimile: (212) 909-0882

Attention: Martin C. Glass, Esq.

 

Any party hereto may change the address for receipt of communications by giving
written notice to the others.

 



 14 

 

 

Section 12.          Successors.

 

This Agreement will inure to the benefit of and be binding upon the parties
hereto, and to the benefit of the employees, officers and directors and
controlling persons referred to in Section 8, and to their respective
successors, and personal representatives, and no other person will have any
right or obligation hereunder.

 

Section 13.          Partial Unenforceability.

 

The invalidity or unenforceability of any section, paragraph or provision of
this Agreement shall not affect the validity or enforceability of any other
Section, paragraph or provision hereof. If any Section, paragraph or provision
of this Agreement is for any reason determined to be invalid or unenforceable,
there shall be deemed to be made such minor changes (and only such minor
changes) as are necessary to make it valid and enforceable.

 

Section 14.          Governing Law Provisions.

 

(a)          Governing Law. This agreement shall be governed by and construed in
accordance with the internal laws of the state of New York applicable to
agreements made and to be performed in such state.

 

(b)          Consent to Jurisdiction. Any legal suit, action or proceeding
arising out of or based upon this Agreement or the transactions contemplated
hereby (“Related Proceedings”) may be instituted in the federal courts of the
United States of America located in New York, New York, or the courts of the
State of New York in each case located in the Borough of Manhattan
(collectively, the “Specified Courts”), and each party irrevocably submits to
the exclusive jurisdiction (except for proceedings instituted in regard to the
enforcement of a judgment of any such court (a “Related Judgment”), as to which
such jurisdiction is non-exclusive) of such courts in any such suit, action or
proceeding. Service of any process, summons, notice or document by mail to such
party’s address set forth above shall be effective service of process for any
suit, action or other proceeding brought in any such court. The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any suit, action or other proceeding in the Specified Courts and irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such suit, action or other proceeding brought in any such court has been brought
in an inconvenient forum.

 

Section 15.          General Provisions.

 

This Agreement constitutes the entire agreement of the parties to this Agreement
and supersedes all prior written or oral and all contemporaneous oral
agreements, understandings and negotiations with respect to the subject matter
hereof. This Agreement may be executed in two or more counterparts, each one of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument. This Agreement may not be amended or
modified unless in writing by all of the parties hereto, and no condition herein
(express or implied) may be waived unless waived in writing by each party whom
the condition is meant to benefit. Section headings herein are for the
convenience of the parties only and shall not affect the construction or
interpretation of this Agreement.

 

[The remainder of this page has been intentionally left blank.]

[Signature Page Follows]

 



 15 

 

 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

 

Very truly yours,

 

STAFFING 360 SOLUTIONS, INC.

 

 

By: /s/ Brendan Flood                                     

      Name: Brendan Flood

      Title:    Executive Chairman

 

The foregoing Placement Agency Agreement is hereby confirmed and accepted by the
Placement Agent as of the date first above written.

 

JOSEPH GUNNAR & CO., LLC

 

By: /s/ Eric Lord                                                  

Name: Eric Lord

Title: Head of Investment Banking /
                  Underwritings

 

 

 16 

